Title: From John Adams to Boston Patriot, 29 May 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, May 29, 1809.
				
				Mr. Hamilton, in his pamphlet, page 21, speaks of
the anterior mission of Messieurs Pinckney, Marshall and Gerry, and says, “it was resolved to make another, and a more
solemn experiment in the form of a commission of
 three.”
When I first read this sentence, I am not certain
whether it excited most of astonishment, indignation, contempt, or ridicule. By whom was this Measure resolved?
By President Washington? Certainly not. If it had
been he would have nominated the ministers. By the
President elect, Mr. Adams? Certainly not. He had
not been consulted. His resolutions were not known. By whom, then, was this important resolution taken?
By Mr. Hamilton and his privy counsellors. And what
had Mr. Hamilton and his privy counsellors to do with
the business? And who were his privy counsellors?
Page 22, he says, “the expediency of this step was
suggested to Mr. Adams, through a federal channel, a
considerable time before he determined to take it. He
hesitated whether it could be done, after the rejection of General Pinckney, without national debasement.
The doubt was an honorable one.” I disclaim and renounce all the honor of this doubt. I never entertained
such a doubt for a moment. I might ask the opinion of
twenty persons, (for I too “consulted much”) in order
to discover whether there was any doubt in the public mind, or any party who were averse to such a measure
or had any doubt about it. But I never had any hesitation myself. This passage, like all the rest of this pamphlet, shews that it was written from his mere imagination, from confused rumors, or downright false information.
It is true “the expediency of the step was suggested to
Mr. Adams,” before he took the step and before he had
time to take it; but long after he had determined to take
it. The mystery may be revealed. I have no motive,
whatever others may have, to conceal or dissemble it.
The morning after my inauguration, Mr. Fisher Ames
made me a visit, to take leave. His period in Congress
had expired, and the delicacy of his health, the despondency of his disposition, and despair of a re-election from
the increase of the opposite party in his district, had induced him to decline to stand a candidate. I was no longer
to have the assistance of his counsel and eloquence, though
Mr. Hamilton continued to enjoy both till his death. Mr.
Ames was no doubt one of Mr. Hamilton’s privy council,
when he resolved to send a new commission of three.
Mr. Ames, with much gravity and solemnity, advised me
to institute a new mission to France. Our affairs with
that republic were in an unpleasant and dangerous situation, and the people, in a long recess of congress must
have some object on which to fix their contemplation and
their hopes. And he recommended Mr. George Cabot,
for the northern States to be one of the three, if a commission was to be sent, or alone, if but one was to go.
I answered Mr. Ames, that the subject had almost engrossed my attention for a long time. That I should
take every thing into serious consideration and determine
nothing suddenly; that I should make deliberate enquiries concerning characters, and maturely consider the
qualities and qualifications of candidates, before any thing
was finally determined. Mr. Ames departed for Massachusetts.
I had rolled all these things in my own mind long before. The French nation and their government were in a very umbrageous and inflammable disposition. Much
delicacy and deliberation were necessary in the choice of
characters. Most of the prominent characters in America,
were as well known at Paris, as they were at Philadelphia.
I had sometimes thought of sending Mr. Madison, and
Mr. Hamilton to join Mr. Pinckney in a new Commission.
I had thought of Mr. Ames himself, as well as Mr. Cabot,
Judge Dana, Mr. Gerry, and many others in the northern,
middle, and southern states. I thought much of Mr.
Jefferson, but had great doubts whether the constitution
would allow me to send the Vice President abroad. The
nation at large had assigned him a station, which I doubted whether he had a right to abandon, or I a right to invite him to relinquish, though but for a time.
I had great doubts about re-appointing Mr. Pinckney.
He might have been so affected with the horrors he had
seen or heard in France, as to have uttered some expressions, which reported by spies to the ruling powers, might
have excited prejudices against him, which would insure
his second rejection, and that of his colleagues too. But
as I knew of no such accusation, I could not bear the
thought of abandoning him. I had not time to communicate all these reflections to Mr. Ames, and, moreover,
I had business of more importance to do. I had long
wished to avail myself and the public of the fine talents
and amiable qualities and manners of Mr. Madison.—Soon
after Mr. Ames left me, I sought and obtained an interview with Mr. Jefferson. With this gentleman I had lived
on terms of intimate friendship for five and twenty years,
had acted with him in dangerous times and arduous conflicts, and always found him assiduous, laborious, and as
far as I could judge, upright and faithful.—Though by
this time I differed from him in opinion by the whole horizon concerning the practicability and success of the
French revolution, and some other points, I had no reason
to think that he differed materially from me with regard
to our national constitution. I did not think that the
rumbling noise of party calumny ought to discourage me
from consulting men whom I knew to be attached to the interest of the nation, and whose experience, genius, learning and travels had eminently qualified them to give advice. I asked Mr. Jefferson what he thought of another
trip to Paris, and whether he thought the constitution and
the people would be willing to spare him for a short time?
Are you determined to send to France? Yes. That is
right, said Mr. Jefferson; but without considering whether the constitution will allow it or not, I am so sick of residing in Europe, that I believe I shall never go there again.
I replied, I own I have strong doubts whether it would be
legal to appoint you; but I believe no man could do the
business so well. What do you think of sending Mr.
Madison? Do you think he would accept of an appointment? I do not know, said Mr. Jefferson. Washington
wanted to appoint him some time ago, and kept the place
open for him a long time; but he never could get him
to say that he would go. Other characters were considered, and other conversation ensued. We parted as good
friends as we had always lived; but we consulted very
little together afterwards. Party violence soon rendered
it impracticable, or at least useless, and this party violence
was excited by Hamilton more than any other man. I
will not take leave of Mr. Jefferson in this place, without
declaring my opinion that the accusations against him of
blind devotion to France; of hostility to England; of
hatred to commerce; of partiality and duplicity in his
late negociations with the belligerent powers, are without
foundation.
From Mr. Jefferson I went to one of the heads of departments, whom Mr. Washington had appointed, and I
had no thoughts of removing. Indeed I had then no objection to any of the secretaries. I asked him what he
thought of sending Mr. Madison to France, with or without others? Is it determined to send to France at all?
Determined? Nothing is determined till it is executed,
smiling. But why not?—I tho’t it deserved consideration.—So it does; but suppose it determined, what do
you think of sending Mr. Madison? Is it determined to
send Mr. Madison? No; but it deserves consideration.—Sending Mr. Madison will make dire work among the passions of our parties in Congress, and out of doors, thro’
the States! Are we forever to be overawed and directed
by party passions? All this conversation on my part
was with the most perfect civility, good humor, and indeed familiarity: But I found it excited a profound gloom
and solemn countenance in my companion, which after some time broke out in “Mr. President, we are willing
to resign.” Nothing could have been more unexpected
to me than this observation—Nothing was farther from
my thoughts than to give any pain or uneasiness. I had
said nothing that could possibly displease, except pronouncing the name of Madison. I restrained my surprise, however, and only said, I hope nobody will resign:
I am satisfied with all the public officers.
Upon further inquiries of the other heads of departments, and of other persons, I found that party passions
had so deep and extensive roots, that I seriously doubted
whether the Senate would not negative Mr. Madison, if I
should name him.—Rather than expose him to a negative,
or a doubtful contest in the Senate, I concluded to omit
him. If I had nominated Madison, I should have nominated Hamilton with him. The former, I knew, was
much esteemed in France: the latter was rather an object
of jealousy. But I thought the French would tolerate
one for the sake of the other.—And I thought too that the manners of the one would soon wear off the prejudices against him, and probably make him a greater favorite than the other. But having given up Madison, I ought
to give up Hamilton too. Who then should I name? I
mentioned Mr. Dana and Mr. Gerry to the heads of departments and to many leading men in both Houses.
They all preferred Mr. Dana. But it was evident enough
to me, that neither Dana nor Gerry was their man. Dana
was appointed, but refused. I then called the heads of
departments together, and proposed Mr. Gerry. All the
five voices unanimously were against him. Such inveterate prejudice shocked me. I said nothing, but was determined I would not be the slave of it. I knew the man infinitely better than all of them. He was nominated and
approved, and finally saved the peace of the nation; for
he alone discovered and furnished the evidence that X. Y.
and Z. were employed by Talleyrand; and he alone
brought home the direct, formal and official assurances
upon which the subsequent commission proceeded, and
peace was made.
I considered Mr. Ames’s candidate, Mr. Cabot, as
deliberately as any of the others, and with as favorable
and friendly a disposition towards him as any other, without exception. But I knew his character and connections
were as well known in France, particularly by Talleyrand,
as Mr. Gerry’s were; and that there were great objections
against the former, and none at all against the latter. It
would be therefore inexcusable in me to hazard the success of the mission merely to gratify the passions of a party
in America, especially as I knew Mr. Gerry, to say the
least, to be full as well qualified by his studies, his experience, and every quality for the service, as the other.
I afterwards nominated Mr. Cabot to be Secretary of
the Navy, a station as useful as important, and as honorable as the other, and for which he was eminently qualified. But this he refused.
No man had a greater share in propagating and diffusing these prejudices against Mr. Gerry than Hamilton,
whether he had formerly conceived jealousies against him,
as a rival candidate for the Secretaryship of the Treasury:
for Mr. Gerry was a financier, and had been employed
for years on the committee on the treasury in the old
Congress, and a most indefatigable member too. That
committee had laid the foundation for the present system
of the treasury, and had organized it almost as well,
though they had not the assistance of clerks and other conveniences, as at present. Any man who will look into
the journals of the old Congress, may see the organization and the daily labors and reports of that committee,
and may form some judgment of the talents and services
of Mr. Gerry in that department. I knew that the officers of the treasury in Hamilton’s time dreaded to see him rise in the House upon any question of finance, because
they said he was a man of so much influence, that they
always feared he would discover some error or carry some
point against them—Or whether he feared that Mr. Gerry would be President of the United States before him, I
know not. He was not alone, however. His friends among the heads of departments and their correspondents in
Boston, New-York and Philadelphia, sympathized with him
very cordially in his hatred of Gerry, and of every other
man who had labored and suffered early in the revolution.
This preference of Mr. Gerry to Mr. Cabot was my
first mortal offence against my sovereign heads of departments and their disciples in all the States. It never was
or has been forgiven me by those who call themselves, or
are called by others, “the leading men” among the federalists.
Mr. Hamilton says, page 49, “After the rejection of Mr. Pinckney by the government of France, immediately after the instalment of Mr. Adams as President, and
long before the measure was taken, I urged a member
of Congress, then high in the confidence of the President, to propose to him the immediate appointment of
three Commissioners, of whom Mr. Jefferson or Mr.
Madison to be one, to make another attempt to negociate.”I will relate all that I can recollect relative to this subject. Mr. Tracy of Connecticut, who indeed was always
in my confidence, came to me, I believe at the opening
of the special session of Congress which I called soon after
my inauguration, and produced a long elaborate letter
from Mr. Hamilton, containing a whole system of instruction for the conduct of the President, the Senate, and the
House of Representatives. I read it very deliberately,
and really thought the man was in a delirium. It appeared
to me a very extraordinary instance of volunteer empiricism thus to prescribe for a President, Senate, and House
of Representatives all desperately sick and in a state of
deplorable debility, without being called. And when I
maturely considered the contents of the letter, my surprise was increased. I despised and detested the letter too
much to take a copy of it, which I now regret. This
letter is still in being & I doubt not many copies of it
are extant. I most earnestly request any gentleman who
possesses one to publish it. That letter, though it had no
influence with me, had so much with both Houses of Congress, as to lay the foundation of the overthrow of the
federal party, and of the revolution that followed four
years afterwards. I will endeavor to recollect as much
of the contents of it as I can, and if I am incorrect in any
point, those who possess the letter can, by the publication
of it, easily set all right.
It began by a dissertation on the extraordinarily critical
situation of the U. States.
It recommended a new mission to France of three Commissioners, Mr. Jefferson or Mr. Madison to be one.
It recommended the raising an army of fifty thousand
men, ten thousand of them to be cavalry, an army of great
importance in so extensive a country vulnerable at so many points on the frontiers, and so accessible in so many
places by sea.
It recommended an alien and sedition law.
It recommended an invigoration of the Treasury, by
seizing on all the taxable articles not yet taxed by the
government.—And lastly,
It recommended a national Fast, not only on account
of the intrinsic propriety of it, but because we should be
very unskilfull if we neglected to avail ourselves of the religious feelings of the people in a crisis so difficult and dangerous.—There might be more, but these are all that I
now recollect.
Mr. Hamilton’s imagination was always haunted by
that hedious monster or phantom, so often called a Crisis
and which so often produces imprudent measures.
How it happened that Mr. Hamilton’s contemplations
coincided so exactly with mine, as to think of Mr. Jefferson or Mr. Madison for envoy to France, it may be more
difficult to explain. But let it be considered that this letter was written long after my conversation with Mr. Jefferson, concerning himself and Mr. Madison, which was
the morning after my inauguration; that I had communicated that conversation to one or more of the heads of
departments the same morning. It is probable, therefore,
that Mr. Hamilton received hints from some of his correspondents that I had thought of Madison and Hamilton,
and that he was not displeased with the idea. I asked one
of the heads of departments how he could account for
Hamilton’s recommending Jefferson or Madison? “Why,
said the gentleman, I suppose Hamilton is weary of his
practice, as an attorney, at N. York, and is willing to
enter into some other employment.” Mr. Hamilton,
however, might thank those who had been his warmest
friends for his disappointment: for had it not been for
their opposition to Madison, I should have appointed him
and Hamilton.
The army of fifty thousand men, ten thousand of them
to be horse, appeared to me to be one of the wildest extravagancies of a Knight Errant. It proved to me that
Mr. Hamilton knew no more of the sentiments and feelings
of the people of America, than he did of those of the inhabitants of one of the planets. Such an army without
an enemy to combat, would have raised a rebellion in
every state in the Union. The very idea of the expence
of it would have turned President, Senate and House
out of doors. I adopted none of these chimeras into my
speech, and only recommended the raising of a few regiments of artillery to garrison the fortifications of the most
exposed places. Yet such was the influence of Mr. Hamilton in Congress, that, without any recommendation from
the President they passed a bill to raise an army, not a
large one, indeed, but enough to overturn the then federal government.
Nor did I adopt his idea of an alien or sedition law.
I recommended no such thing in my speech. Congress,
however, adopted both these measures. I knew there
was need enough of both, and therefore I consented to
them. But as they were then considered as war measures and intended altogether against the advocates of the French and peace with France, I was apprehensive that a
hurricane of clamour would be raised against them, as in
truth there was, even more fierce and violent than I had
anticipated.
Seizing on all the taxable articles not yet taxed, to support an army of fifty thousand men, at a time when so
many tax laws, already enacted, were unexecuted in so
many states, and when insurrections and rebellions had
already been excited in Pennsylvania, on account of taxes,
appeared to me altogether desperate, altogether delirious.
I wanted no admonition from Mr. Hamilton to institute
a national fast. I had determined on this measure long
enough before Mr. Hamilton’s letter was written. And
here let me say, with great sincerity, that I think there is
nothing upon this earth more sublime and affecting, than
the idea of a great nation all on their knees at once before their God, acknowledging their faults and imploring
his blessing and protection, when the prospect before them
threatens great danger and calamity. It can scarcely fail
to have a favorable effect on their morals in general, or
to inspire them with warlike virtues in particular. When
most, if not all the religious sects in the nation hold such
fasts among themselves, I never could see the force of the
objections against making them, on great and extraordinary
occasions, national; unless it be the jealousy of the separate states, lest the general government should become too
national. Those however, who differ from me in opinion
on this point, have as good a right to their judgment as
I have to mine, and I shall submit mine to the general
will.
In fine, Mr. Hamilton, in the passage I have been commenting, in this letter, has let out facts, which if he
had possessed a grain of common sense, he would have
wished should be forever concealed. I should never have
revealed or explained them if he, and his partizans, had
not compelled me.
				
					John Adams.
				
				